Citation Nr: 0715042	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-24 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of cold injury to the right foot, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of cold injury to the right foot, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to 
September 1948.  Service in the Rhineland and Ardennes 
Campaigns in World War II and award of the Combat Infantry 
Badge are evidenced in the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York 
(RO).

Procedural history

In a July 2002 rating decision the RO granted service 
connection for residuals of cold injury for both the right 
and left foot, and evaluated each as 10 percent disabling.  
In a July 2003 rating decision, the RO granted service 
connection for PTSD, evaluating the disability as 30 percent 
disabling.  

In a February 2004 rating decision, the RO continued 
evaluation of service-connected PTSD as 30 percent disabling, 
and continued evaluation of residuals of cold injury to 
bilateral feet as 10 percent disabling.  The veteran 
disagreed in March 2004 and subsequently perfected a timely 
appeal.

In an August 2005 rating decision, the RO granted 20 percent 
disability ratings for each lower extremity.  The veteran 
continued to indicate disagreement with the assigned ratings  
See AB v. Brown, 6 Vet. App. 35 (1993) [a claimant will 
generally be presumed to be seeking maximum benefit allowed 
by law and regulation and, thus, such claim remains in 
controversy where less than maximum available benefit is 
awarded.]

A January 2007 motion to advance this case on the docket was 
granted in March 2007 by a Deputy Vice-Chairman of the Board 
due to the veteran's advancing age.  See 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's bilateral feet are diagnosed with severe 
axonal sensory motor neuropathy as a result of cold injury in 
World War II.  Residuals of cold injury are manifested by 
numbness, tingling, burning, hyperhidrosis from the midfoot 
distal, thickened, dystrophic and mycotic nails, decreased 
protective sensation, and diminished light touch sensation.

2.  The veteran's PTSD is manifested by flashbacks of the 
Battle of the Bulge when he sees snowstorms; hypervigilence 
around wooded areas; difficulty sleeping through the night; 
occasional nightmares related to combat experiences; 
avoidance of media accounts of war and combat; and occasional 
irritability with family members.  On recent examination, GAF 
score was 58.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 30 
percent, for the veteran's service-connected residuals of 
cold injury of the right foot are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2006).

2.  The criteria for an increased disability rating, 30 
percent, for the veteran's service-connected residuals of 
cold injury of the right foot are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2006).

3.  The criteria for an increased disability rating for the 
veteran's PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that his right and left foot 
residuals of cold injuries and his PTSD are worse than 
acknowledged by VA.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was provided a May 2002 VCAA letter in 
connection with his original claims of entitlement to 
service connection.   The RO sent another VCAA letter to 
the veteran in December 2003.  He was informed in both 
letters that VA would provide a medical examination if 
it was deemed necessary to substantiate his claim, and 
that VA would obtain records such as records held by 
Federal agencies, including service records and VA 
medical records, employment records, and private medical 
records so long as he provided sufficient information to 
allow VA to obtain them.

The veteran was informed in page 2 of the May 2002 letter to 
tell VA about any additional information or evidence that may 
support his claim.  In essence, the veteran was asked to 
"give us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the elements (1), (2) and (3) are not in 
dispute because service connection has already been granted 
for all three disabilities.  It appears that the RO failed to 
provide notice as to elements (4) and (5).

In Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007), the Court applied Dingess to a case in which VA failed 
to provide adequate notice pursuant to section 5103(a).  None 
of the documents in Dunlap informed the appellant of the 
requisite minimal level of information or evidence set forth 
in Dingess that was necessary to substantiate his claim.  
Such minimal notice must include general notice that if 
service connection is awarded, a disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule and examples of the types of evidence that 
the claimant could submit.  

Having found a notice deficiency, the Court in Dunlap 
proceeded to take into due account the rule of prejudicial 
error.  A procedural or substantive error is prejudicial when 
the error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  Such an error 
affects the essential fairness of the adjudication.  
Therefore, in order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  In other words, the Court 
must be persuaded that the error did not render the claimant 
without a meaningful opportunity to participate effectively 
in the processing of his or her claim.  

The facts in this case are similar enough to those in Dunlap 
that Dunlap is dispositive.  Failing to provide notice as to 
elements (4) and (5) in this case is a notice deficiency.  
However, since the claims for service connection were 
granted, under Dunlap the veteran must demonstrate how the 
notification error affected the essential fairness of the 
adjudication.  Here, the veteran has not demonstrated how the 
notification error affected the essential fairness of the 
adjudication.  In fact, the veteran has not alleged any 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) [timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it].    

The two claims for increased ratings for the bilateral foot 
disabilities is being granted by the Board in this decision.  
The board is confident that prior to assigning an effective 
date the agency of original jurisdiction will provide 
appropriate notice under Dingess.   

With regard to the claim for an increased rating for PTSD, 
the Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and thus any 
question as to the appropriate effective date to be assigned 
for it is rendered moot.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records and relevant 
service personnel records, and has obtained reports of VA 
treatment of the veteran which will be discussed below.  The 
veteran was provided medical examinations in December 2003 
and March 2005, and the evidence includes treatment records 
in VA outpatient facilities.  The report of the medical 
examinations and reviews reflect that the examiners recorded 
the veteran's past medical history, noted his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The Board notes that the veteran elected not to 
present evidence and testimony at a hearing.  

The Board will therefore proceed to a decision on the merits.  
1.  Entitlement to an increased disability rating for 
residuals of cold injury to the right foot, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of cold injury to the right foot, currently 
evaluated as 20 percent disabling.

Because the issues regarding residuals of cold injury present 
similar facts and identical law, they will be consolidated in 
a single analysis.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Assignment of a diagnostic code

The veteran's service-connected residuals of cold injury for 
his right and left feet are rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7122 [cold injury residuals].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is service connected for residuals of cold injury 
to both his right and left feet, and he is diagnosed with 
severe axonal sensory motor neuropathy as a result of cold 
injury in World War II.  The Board deems Diagnostic Code 7122 
as most appropriate primarily because it pertains 
specifically to the diagnosed disability in the veteran's 
case, cold injury residuals.  The Board can identify nothing 
in the evidence to suggest that another diagnostic code would 
be more appropriate and, importantly, neither the veteran nor 
his representative has requested that another diagnostic code 
be used.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 7122.

Specific schedular criteria

Under Diagnostic Code 7122, a 20 percent disability rating is 
assigned when the evidence shows arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis.

A 30 percent disability rating is assigned when the evidence 
shows arthralgia or other pain, numbness, or cold 
sensitivity, plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).

Analysis

A March 2005 examination indicated that the veteran's 
bilateral cold injury residuals were manifested by numbness, 
tingling, burning, hyperhidrosis from the midfoot distal, 
thickened, dystrophic and mycotic nails, decreased protective 
sensation, and diminished light touch sensation.  In 
addition, the examiner indicated that x-rays of the veteran's 
feet "show some spotty osteoporosis."  The examiner further 
noted evidence of vascular insufficiency with diminished hair 
growth and bilateral ankle edema.  

As noted above, a 30 percent disability rating is warranted 
when the evidence indicates numbness plus two of the listed 
criteria, including nail abnormalities, locally impaired 
sensation, hyperhidrosis, and x-ray abnormalities 
(osteoporosis).  The medical evidence indicates that the 
veteran's symptoms include all of those conditions.  Thus, 
the Board finds that the criteria for an increased disability 
rating are met, and that an evaluation of a 30 percent 
disability rating is warranted for both the  right and left 
foot disabilities due to cold injury residuals.

Thirty percent is the maximum schedular rating available 
under Diagnostic Code 7122.  The matter of an extraschedular 
rating will be discussed below.

3.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 30 percent disabling.

Relevant law and regulations

The relevant law and regulations generally applicable to 
increased ratings were previously stated and will not be 
repeated.

Assignment of a diagnostic code

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  This is obviously the 
most appropriate diagnostic code.  In any event, all 
psychiatric disabilities, except eating disorders, are rating 
using identical schedular criteria.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 30 percent disabling. 

Schedular rating

As noted in the Introduction, the veteran served in combat in 
Europe in World War II.  He is a retired truck driver and has 
not worked since 1978.  The veteran has been noted as having 
flashbacks of the Battle of the Bulge when he sees 
snowstorms; hypervigilence around wooded areas; difficulty 
sleeping through the night; occasional nightmares related to 
combat experiences; avoidance of media accounts of war and 
combat; and occasional irritability with family members.  

Upon examination in March 2005, the veteran's mood was 
described as neutral, and his affect was described as 
appropriate to thought content.  No suicidal or homicidal 
ideation was reported to be present, and there was no 
indication of impairment of communication or thought process.  
The examiner described the veteran's thinking as logical and 
goal oriented, and there was no evidence of formal thought 
disorder.  The veteran denied having panic attacks, 
hallucinations or delusions, obsessive thoughts or rituals, 
or phobias.  The veteran's long and short-term memory was 
reported to be grossly intact.  The veteran's speech was 
noted to be spontaneous, relevant and at a normal rate and 
rhythm.  He was noted to have adequate maintenance of 
personal hygiene, diet and other activities of daily living.  
In summary, the examiner stated that the veteran's PTSD 
symptoms were "moderate, recur several times a week, and 
result in some irritability and mild social withdrawal."  
The examiner stated that the veteran's GAF was 58, and ranged 
between 53 and 59 within year preceding the examination.

The veteran has been retired for many years.  He lives with 
his wife, daughter, a granddaughter, and a great grand-
daughter.  He told the March 2005 examiner that he goes out 
occasionally with his wife, likes to read and takes 
occasional trips.  As noted above, the veteran presents good 
judgment, good thought patterns and an appropriate mood.  His 
speech is normal and appropriate.  He reports no experience 
of panic attacks, has no difficulty in understanding complex 
commands, and his long and short-term memory is grossly 
intact.  While he reports that he occasionally withdraws from 
family, there is nothing in the record which indicates that 
he has difficulty in establishing and maintaining effective 
social relationships.  The veteran also reported 
hypervigilance when in wooded areas and that he takes steps 
to avoid exposure to war and combat scenes in movies and 
television.  

VA outpatient treatment records indicate numerous entries for 
physical ailments, with relatively little treatment for the 
PTSD.

The evidence of record does not indicate that the veteran 
experiences any of the symptomatology associated with the 
assignment of a 50 percent disability rating [i.e.,  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.]

Additionally, the veteran's GAF score does not support a 
finding of an increased rating.  As stated above, the 
veteran's latest GAF score was 58.  Scores ranging from 51 to 
60 reflect moderate symptoms.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
identified no additional PTSD symptomatology which would lead 
to the assignment of a 50 percent rating, and the veteran and 
his representative have identified none. 
For his part, the veteran has pointed to the fact that he 
takes medications (Zoloft and Buspar) for his PTSD.  See a 
letter signed by the veteran dated March 10, 2004.  However, 
this alone is not sufficient to allow for the assignment of a 
higher rating.

The Board wishes to make it clear that it has no reason to 
doubt that the veteran is experiencing distress due to PTSD 
symptomatology.  He is hypervigilant in certain locations 
which remind him of combat.  He also reports irritability and 
a tendency to withdraw in certain social situations.  
However, as discussed above the assignment of disability 
rating is in large measure based on industrial and social 
adaptability.  See 38 C.F.R. §§ 3.321(a), 4.1 (2006).  The 
veteran has been retired for a number of years, and he did 
not indicate that his retirement was due to psychiatric 
factors.  He appears to generally get along well with others, 
albeit with some irritability and withdrawal at times.  
Overall, the veteran's reported PTSD symptomatology is 
consistent with the currently assigned 30 percent rating.  

In addition, the Board has not identified any symptomatology 
or other aspects of the veteran's service-connected PTSD 
which would enable it to conclude that the criteria for a 70 
percent rating or a total 100 percent rating have been 
approximated, and the veteran and his representative have 
pointed to no such pathology.  

In summary, for reasons and bases expressed above, the Board 
concludes that the currently assigned 30 percent disability 
rating is appropriate.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).
Bilateral foot disability

After reviewing the entire record, the Board notes that the 
evidence does not support a finding that the veteran's 
condition was worse during any period since his effective 
date of service connection, February 27, 2002.  Thus, staged 
ratings are not appropriate for residuals of cold injury in 
this case.  The 30 percent ratings are assigned effective 
February 27, 2002.

PTSD

As was noted in the Introduction, the 30 percent disability 
rating has been made effective as of the date of the 
veteran's claim, February 27, 2002.  It appears from the 
medical record that the PTSD symptomatology has remained 
essentially consistent over the period since; indeed the 
March 2005 examiner stated that there was no period of 
remission since the veteran's last examination and no real 
change in the frequency and intensity of his symptoms.  In 
particular, there appears to have been no time during which 
the schedular criteria for a 50, 70 or 100 percent rating 
were met or approximated.  Accordingly, staged ratings are 
not appropriate.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005).  

The record shows that the veteran has not requested an 
extraschedular rating, and the RO did not consider the matter 
of an extraschedular rating.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
extraschedular ratings.

Conclusion

For the reasons stated above, the Board finds that the 
evidence of record warrants the assignment of an increased 
disability rating of 30 percent for cold induced residuals of 
his right and left feet.  The appeal is granted to that 
extent.

The Board further finds that the preponderance of the 
evidence is against the claim of entitlement to an increased 
disability rating for the service-connected PTSD.  The 
benefit sought on appeal is denied.

ORDER

An increased disability evaluation of 30 percent is granted 
for the service-connected residuals of cold injury of the 
right foot, subject to controlling regulations governing the 
payment of monetary benefits.

An increased disability evaluation of 30 percent is granted 
for the service-connected residuals of cold injury of the 
left foot, subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to an increased disability rating for service-
connected PTSD is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


